ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2021-10-08_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                           (UKRAINE v. RUSSIAN FEDERATION)


                               ORDER OF 8 OCTOBER 2021




                                    2021
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                     APPLICATION DE LA CONVENTION
                  INTERNATIONALE POUR LA RÉPRESSION
                    DU FINANCEMENT DU TERRORISME
                 ET DE LA CONVENTION INTERNATIONALE
                SUR L’ÉLIMINATION DE TOUTES LES FORMES
                       DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                           ORDONNANCE DU 8 OCTOBRE 2021




3 Ord_1226.indb 1                                             2/08/22 13:36

                                                  Official citation:
                          Application of the International Convention for the Suppression
                         of the Financing of Terrorism and of the International Convention
                              on the Elimination of All Forms of Racial Discrimination
                            (Ukraine v. Russian Federation), Order of 8 October 2021,
                                            I.C.J. Reports 2021, p. 202




                                             Mode officiel de citation :
                           Application de la convention internationale pour la répression
                          du financement du terrorisme et de la convention internationale
                           sur l’élimination de toutes les formes de discrimination raciale
                         (Ukraine c. Fédération de Russie), ordonnance du 8 octobre 2021,
                                             C.I.J. Recueil 2021, p. 202




                                                                                    1226
                                                                    Sales number
                    ISSN 0074-4441                                  No de vente:
                    ISBN 978-92-1-003888-1

                                     © 2022 ICJ/CIJ, United Nations/Nations Unies
                                         All rights reserved/Tous droits réservés

                                         Printed in France/Imprimé en France




3 Ord_1226.indb 2                                                                             2/08/22 13:36

                                                    8 OCTOBER 2021

                                                           ORDER




                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                       (UKRAINE v. RUSSIAN FEDERATION)




                         APPLICATION DE LA CONVENTION
                      INTERNATIONALE POUR LA RÉPRESSION
                        DU FINANCEMENT DU TERRORISME
                     ET DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                       (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                    8 OCTOBRE 2021

                                                    ORDONNANCE




3 Ord_1226.indb 3                                                    2/08/22 13:36

                    202




                                   INTERNATIONAL COURT OF JUSTICE


        2021                                        YEAR 2021
      8 October
     General List                                 8 October 2021
       No. 166

                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                        OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                       ON THE ELIMINATION OF ALL FORMS
                           OF RACIAL DISCRIMINATION
                                  (UKRAINE v. RUSSIAN FEDERATION)




                                                     ORDER


                    Present: President Donoghue; Judges Tomka, Abraham, Bennouna,
                              Yusuf, Xue, Sebutinde, Bhandari, Robinson, Salam,
                              Iwasawa, Nolte; Registrar Gautier.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    16 January 2017, whereby Ukraine instituted proceedings against the
                    Russian Federation with respect to a dispute concerning alleged viola-
                    tions by the latter of its obligations under the International Convention
                    for the Suppression of the Financing of Terrorism of 9 December 1999

                    4




3 Ord_1226.indb 4                                                                               2/08/22 13:36

                    203 	      application of the icsft and cerd (ord. 8 X 21)

                    and the International Convention on the Elimination of All Forms of
                    Racial Discrimination of 21 December 1965,
                       Having regard to the Request for the indication of provisional mea-
                    sures submitted by Ukraine on 16 January 2017 and to the Order of
                    19 April 2017 by which the Court indicated certain provisional measures,
                       Having regard to the Order dated 12 May 2017, whereby the President
                    of the Court fixed 12 June 2018 and 12 July 2019 as the respective time-­
                    limits for the filing of a Memorial by Ukraine and a Counter-­Memorial
                    by the Russian Federation,
                       Having regard to the Memorial of Ukraine filed within the time-limit
                    thus fixed,
                       Having regard to the preliminary objections to the jurisdiction of the
                    Court and to the admissibility of the Application raised by the Russian
                    Federation on 12 September 2018, which had the effect, under Article 79,
                    paragraph 5, of the Rules of Court, of suspending the proceedings on the
                    merits,
                       Having regard to the Judgment of 8 November 2019, whereby the
                    Court declared that it had jurisdiction to rule on the Application filed by
                    Ukraine on 16 January 2017 and that the said Application was admissi-
                    ble,
                       Having regard to the Order dated 8 November 2019, whereby the Court
                    fixed 8 December 2020 as the time‑limit for the filing of the Counter‑
                    Memorial of the Russian Federation, to the Orders dated 13 July 2020 and
                    20 January 2021, whereby the Court, at the request of the Respondent,
                    extended that time‑limit first until 8 April 2021 and then until 8 July 2021,
                    as well as the Order dated 28 June 2021, whereby the President of the
                    Court, at the request of the Respondent, extended to 9 August 2021 the
                    time-limit for the filing of the Counter-­Memorial by the Russian Fede­r­
                    ation,
                       Having regard to the Counter-­Memorial of the Russian Federation
                    filed within the time-limit thus extended;
                       Whereas, at a meeting held by the President of the Court with the rep-
                    resentatives of the Parties by video link on 30 September 2021, pursuant
                    to Article 31 of the Rules of Court, the Co-Agent of Ukraine indicated
                    that a Reply was necessary in order to respond, in particular, to the
                    numerous factual allegations and legal arguments raised in the Counter-­
                    Memorial; whereas the Co-Agent of Ukraine stated, however, that his
                    Government wished the case to proceed as expeditiously as possible in
                    view of the urgency of the subject-­      matter; whereas he accordingly
                    requested, on behalf of Ukraine, a period of nine months for the prepara-
                    tion of a Reply, from the date of the filing of the Counter-­Memorial, and
                    proposed that the same period of time be accorded for the preparation by
                    the Respondent of a Rejoinder; and whereas, at the same meeting, the
                    Agents of the Russian Federation stated that their Government was also

                    5




3 Ord_1226.indb 6                                                                                   2/08/22 13:36

                    204 	        application of the icsft and cerd (ord. 8 X 21)

                    of the opinion that a second round of written pleadings was warranted
                    but indicated that longer time-­limits were required for the preparation of
                    a Rejoinder, in light of the wide-­ranging scope and complexity of the case
                    and the extensive evidentiary material presented; and whereas the Agents
                    of the Russian Federation accordingly requested that their Government
                    be given a period of twelve months for the preparation of a Rejoinder;
                        Taking into account the views of the Parties,
                      Authorizes the submission of a Reply by Ukraine and a Rejoinder by
                    the Russian Federation;
                        Fixes the following time-­limits for the filing of those written pleadings:

                        8 April 2022 for the Reply of Ukraine;
                        8 December 2022 for the Rejoinder of the Russian Federation; and
                        Reserves the subsequent procedure for further decision.

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this eighth day of October, two thousand
                    and twenty‑one, in three copies, one of which will be placed in the archives
                    of the Court and the others transmitted to the Government of Ukraine
                    and the Government of the Russian Federation, respectively.

                                                                 (Signed) Joan E. Donoghue,
                                                                              President.
                                                                  (Signed) Philippe Gautier,
                                                                               Registrar.




                    6




3 Ord_1226.indb 8                                                                                      2/08/22 13:36

                     ISBN 978-92-1-003888-1




3 Ord_1226.indb 12                            2/08/22 13:36

